GIVAN, C.J.,
dissenting.
I respectfully dissent from the majority opinion in this case.
I cannot agree with the decision of the majority that the injured police officer was not a victim of the robbery. The appellant and his companion were attempting to flee police who had responded to a call that a robbery was in progress. As appellant and his companion attempted to escape in an automobile, the police officers gave chase and shots were exchanged between the robbers and the officers.
Lieutenant Norton and a companion officer had been contacted by radio and attempted to head off the fleeing robbers. However, due to icy pavement they slid through the intersection they intended to block. Lieutenant Norton and his companion jumped from their police car and returned to the intersection on foot to attempt to stop the fleeing robbers.
Lieutenant Norton testified that, as he approached the intersection on foot, the robbers' car appeared and swerved toward him. In an attempt to get out of the way of the approaching automobile, he slipped and fell on the pavement and the automobile barely missed striking him. In Bailey v. State (1980), 274 Ind. 318, 412 N.E.2d 56, this Court held that pursuit was a response that a robber could anticipate and that a trier of fact is warranted in concluding that a robbery is still in progress during pursuit.
I would hold that a police officer undertaking to effect an arrest during the perpetration of a robbery, including pursuit of the fleeing robbers, is in the same category under the statute in question in this case as the person who had been robbed. In the case at bar the fleeing robbers made a deliberate attempt to run down Lieutenant Norton while he was attempting to perform his duty in apprehending them. I believe that this places him in the category of a victim being directly threatened by the robbers in the perpetration of a robbery.
I would hold the trial court did not err in denying the post-conviction relief.
PIVARNIK, J., concurs.